       Case 4:19-cv-01097 Document 7 Filed on 03/29/19 in TXSD Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS

CONN APPLIANCES, INC.,                                       §
     Plaintiff,                                              §
                                                             §
v.                                                           §
                                                             §   Civil Action No. 4:19-cv-01097
VERONICA DAVIS,                                              §
    Defendant.                                               §

                       PLAINTIFF’S MOTION TO STAY PROCEEDINGS

        Plaintiff Conn Appliances, Inc. (“Conn Appliances”) moves this Court to stay this action

pending the resolution of Conn Appliances’ appeal in a substantively related matter pending

before the United States Court of Appeals for the Fifth Circuit.1

                                                        I.

        In an underlying arbitration, Defendant Veronica Davis (“Ms. Davis”) alleged Conn

Appliances violated provisions of the Telephone Consumer Protection Act (“TCPA”) by calling

her mobile telephone in an attempt to collect overdue payments owed under a retail installment

contract. See (Doc. 1, Page 4 of 11). Ms. Davis and Conn Appliances (the “Parties”) arbitrated

the dispute pursuant to the terms of an agreement that contained the following limitation on the

arbitrator’s power: “The arbitrator may not award relief in a form or amount not allowed by

law.” (Id.).

        On March 25, 2019, the arbitrator issued an Award in Ms. Davis’ favor, see (Doc. 1-7),

which Conn Appliances contends violates the foregoing restriction. Conn Appliances therefore

initiated this proceeding pursuant to 9 U.S.C. § 10(a)(4) to vacate the Award. See generally
1
  This action was commenced on March 25, 2019, (Doc. 1), and this Motion is being served on Defendant Veronica
Davis with the case-initiating documents. It consequently is not Conn Appliances’ intent for the Court to act on this
Motion until Defendant Veronica Davis enters and appearance in this matter and takes a position on the requested
relief.


                                                         1
      Case 4:19-cv-01097 Document 7 Filed on 03/29/19 in TXSD Page 2 of 6



(Doc. 1). This lawsuit, and the substantive matters raised herein, are materially indistinguishable

from those at issue in a lawsuit previously styled Conn Appliances, Inc. v. Johnnie Williams, Jr.

USDC No. 4:18-CV-3087 (the “Williams Proceeding”), which now is on appeal to the United

States Court of Appeals for the Fifth Circuit.

                                                 II.

       In the Williams Proceeding, Conn Appliances initiated suit to vacate an arbitration award

issued in favor of Johnnie Williams, Jr. (“Mr. Williams”), because there too, the arbitrator issued

the award without regard to the following limitation contained in an arbitration agreement that

applied to Mr. Williams: “The arbitrator may not award relief in a form or amount not allowed

by law.” (4:18-cv-03087, Doc. 1, Page 4 of 17).

       United States District Judge Keith Ellison presided over the Williams Proceeding, but did

not reach the merits of Conn Appliances’ § 10(a)(4) challenge. In that matter, the Court instead

ruled this Court lacked personal jurisdiction over Mr. Williams (who is a citizen of Tennessee)

and dismissed the case on February 11, 2019. (4:18-cv-03087, Doc. 19). On February 22, 2019,

Conn Appliances appealed that ruling, see (4:18-CV-3087, Doc. 20), and the case since has been

docketed as Fifth Circuit case No. 19-20139 (the “Williams Appeal”).

       A briefing schedule has been issued in the Williams Appeal, and Conn Appliances’

opening brief is due April 22, 2019.

                                                 III.

        There are several pertinent parallels between the substance and procedure of the

Williams Appeal and this lawsuit, which warrant a stay of this matter pending resolution of the

Williams Appeal. The alleged TCPA violations in both cases arose from telephone calls Conn



                                                  2
      Case 4:19-cv-01097 Document 7 Filed on 03/29/19 in TXSD Page 3 of 6



Appliances placed to mobile phones in an effort to collect overdue payments. Also, both Ms.

Davis and Mr. Williams are citizens of Tennessee, but none of the calls to them originated from

Tennessee (many instead originated from Texas), and there is no evidence Conn Appliances was

concerned with locale when it made the calls or that Conn Appliances in anyway perceived it

more or less advantageous to place the calls into Tennessee. Texas, by comparison, is Conn

Appliances’ principal place of business, the locale where many, if not all, of the pertinent calls

originated, and the locale in which judgment and enforcement of the arbitration awards will be

effectuated.

       In the Williams Proceeding, Conn Appliances contended the foregoing considerations

made Texas the proper forum to adjudicate whether the Williams arbitration award is

enforceable. See generally (4:18-CV-3087, Doc. 15). The Court disagreed.

       Subject to Conn Appliances’ ongoing appeal of that ruling, Conn Appliances has invoked

substantially similar considerations as the basis for personal jurisdiction over Ms. Davis in this

matter. See (Doc. 1, Page 5 of 11 – 6 of 11). The jurisdictional considerations that are the focus

of the Williams Appeal therefore directly overlap the jurisdictional considerations currently

before this Court, and it is the express intent of Conn Appliances to ensure this Court is notified

of that overlap.

       Based on the following principles, Conn Appliances requests this Court stay this matter

pending the outcome of the Williams Appeal.

                                                IV.

       Incidental “to a district court’s inherent power ‘to control the disposition of the causes on

its docket with economy of time and effort for itself, for counsel, and for litigants’ is ‘the power



                                                 3
      Case 4:19-cv-01097 Document 7 Filed on 03/29/19 in TXSD Page 4 of 6



to stay proceedings.’” In re Beebe, No. 95-20244, 1995 U.S. App. LEXIS 41303, *7 (5th Cir.

1995) (quoting Landis v. N. Am. Co., 299 U.S. 248 (1936)). “[H]ow this can best be done calls

for the exercise of judgment, which must weigh competing interests and maintain an even

balance.” Id. at **7 – 8. A pertinent consideration in this regard is “a stay must be ‘so framed in

its inception that its force will be spent within reasonable limits, so far as they are susceptible of

prevision and description.’” Id. at *8. As such, “before granting a stay pending resolution of

another case, the court must carefully consider the time reasonably expected for resolution of the

‘other case,’ in light of the principle that ‘stay orders will be reversed when they are found to be

immoderate or of an indefinite duration.’” Id. at **8 – 9.

       Conn Appliances requests a stay of this matter for the duration of the Williams Appeal,

given the identify of issues in the two cases. In no event will the requested stay occasion a delay

of “indefinite duration.” As discussed above, the briefing schedule in the Williams Appeal

already has issued. The request for stay therefore is intended to serve the interest of economy

and conservation of judicial resources by saving the Court (and Parties) from adjudicating

substantive issues that otherwise will be under consideration in the pending Williams Appeal.

                                        V.      CONCLUSION

       WHEREFORE, Plaintiff Conn Appliances, Inc. respectfully requests this Court grant this

Motion to Stay, suspend all litigation in this matter pending the outcome of the appeal in Fifth

Circuit case number 19-20139, and grant Plaintiff Conn Appliances, Inc. all other relief to which

it may be entitled.




                                                  4
     Case 4:19-cv-01097 Document 7 Filed on 03/29/19 in TXSD Page 5 of 6



March 29, 2019                            Respectfully submitted,


                                          /s/ Nolan C. Knight
                                          Michael A. Harvey,
                                            TX 00797164
                                          Christopher M. Jordan
                                            TX 24087817
                                          MUNSCH HARDT KOPF & HARR, P.C.
                                          700 MILAM, STE. 2700
                                          HOUSTON, TEXAS 77002
                                          Email: mharvey@munsch.com
                                          E-mail: cjordan@munsch.com
                                          Telephone: (713) 222-1470
                                          Facsimile: (713) 222-1475

                                          Nolan C. Knight
                                            TX Bar No. 24027125
                                          MUNSCH HARDT KOPF & HARR, P.C.
                                          3800 Lincoln Plaza
                                          500 North Akard
                                          Dallas, Texas 75201
                                          E-mail: nknight@munsch.com
                                          Telephone: (214) 855-7500
                                          Facsimile: (214) 855-7584

                                          COUNSEL FOR PLAINTIFF CONN
                                          APPLIANCES, INC.




                                      5
      Case 4:19-cv-01097 Document 7 Filed on 03/29/19 in TXSD Page 6 of 6



                               CERTIFICATE OF SERVICE

        Plaintiff Conn Appliances, Inc. (“Conn Appliances”) initiated this action on March 25,
2019 by filing a Motion and Application for Relief Regarding Arbitration Award (Doc. 1). Conn
Appliances shall serve the Motion and Application for Relief on Ms. Davis pursuant to the terms
of 9 U.S.C. § 12 and Federal Rule of Civil Procedure 4, and this Motion to Stay shall be included
within that service packet.



                                                           /s/ Nolan C. Knight




                                               6
